677 S.W.2d 19 (1984)
Elizabeth HALL, et al., Petitioners,
v.
HELICOPTEROS NACIONALES DE COLOMBIA, S.A. ("HELICOL"), Respondents.
No. C-243.
Supreme Court of Texas.
July 18, 1984.
Helm, Pletcher & Hogan, George E. Pletcher, Houston, for petitioners.
McCamish, Ingram, Martin & Brown, James E. Ingram and Barry A. Chasnoff, San Antonio, for respondents.
PER CURIAM.
Elizabeth Hall and the other plaintiffs in the trial court (Hall) are the survivors of four citizens of the United States killed in a helicopter crash in Peru while working in that country constructing a pipeline. Hall sued Helicol, the owner and operator of the helicopter which crashed, in Harris County, Texas, in four separate causes of action. Helicol entered a special appearance in each of the actions, to contest the jurisdiction of the Texas court pursuant to TEX. R. CIV. P. Rule 120a, all of which were overruled by the respective trial courts. The four actions were consolidated for trial resulting in a judgment for Hall. The court of civil appeals reversed the judgment of the trial court and ordered the case dismissed for lack of jurisdiction. 616 S.W.2d 247. We reversed the judgment of the court of civil appeals and affirmed the judgment of the trial court based upon our finding of sufficient contacts by Helicol in Texas to warrant the assertion of in personam jurisdiction. 638 S.W.2d 870 (Tex. 1982).
Helicol then filed a writ of certiorari with the United States Supreme Court. The writ was granted and the Court reversed our judgment and remanded the cause based upon its holding that Helicol's contacts with Texas were insufficient to satisfy the requirements of the Due Process Clause of the Fourteenth Amendment. ___ U.S. ___, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984).
Accordingly, we withdraw our previous opinion in this cause and pursuant to the judgment of the United States Supreme Court we grant Helicol's special appearance. The cause is ordered dismissed for want of jurisdiction over Helicol.